                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

RICHARD EPP,

                    Plaintiff,                                 4:18CV3166

      vs.
                                                                  ORDER
NATURAL RESOURCES
CONSERVATION SERVICE, and
SONNY PERDUE, in his official
capacity as Secretary of the United
States Department of Agriculture;

                    Defendants.


      The parties do not believe discovery is appropriate and indicated that this matter
should be resolved through cross-motions for summary judgment. (Filing No. 18). The
parties agreed to a case progression schedule, which will be adopted by the court.

      IT IS ORDERED:

      1)     Mandatory Disclosures will be completed by May 15, 2019.

      2)     The deadline for Plaintiff’s Motion for Summary Judgment and brief is
             June 21, 2019.

      3)     The deadline for Defendants’ Response and Cross-Motion for Summary
             Judgment Brief is July 22, 2019.

      4)     The deadline for Plaintiff’s Reply Brief is July 29, 2019.


      Dated this 30th day of April, 2019.
                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
